Title: To Thomas Jefferson from Joseph Yznardi, Sr., 17 August 1807
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Cadiz 17th. August 1807.
                        
                        Since my last respects, I have received a Letter from Mr. Hackley from Algexiras, in answer to my offers of
                            assisting him & family, in which he does not mention a word of having instructions respecting the Union with me; as I
                            took the liberty proposing last year to Your Excelly. I am fearfull it will not take place as he has united with Mr.
                            Meade, who has lately forced me to attack him before this Tribunal in consequence of a Correspondence (Copies forwarded to
                            the Secrety of State) on false principals, wherein he insults my legal and disinterested management in the Office.—I
                            have read with concern Your Excellency’s proclamation of the 2d. July, and hope in God that War will not take place with
                            England, and that I will see Your Excellencys happy Administration end with the tranquility of all Europe.—I wish
                            respected Sir to see myself free of false accusations & to be informed if my conduct merits Your Excellencys
                            approbation—I enclose the Correspondence between the British General, and the Spanish Magistrates at Buenos Ayres. The
                            general opinion is that England will not admit the mediation of Russia, and that War will continue.—
                  With Sentiments of
                            high Consideration & respect, I am Your Excellencys Most obedt. & most hble Servt
                        
                            Josef Yznardy
                            
                        
                    